In an action to recover damages for personal injuries, nonparty Joseph Edward Brady, P. C., appeals from an order of the Supreme Court, Kings County (Goldman, J.H.O.), dated May 13, 1996, which, after a hearing, granted the motion of the outgoing attorney Beth Schlossman to determine her lien on a quantum meruit basis and awarded her $1,500.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the lien is vacated.
We conclude that Beth Schlossman failed to prove her entitlement to $1,500 in fees on a quantum meruit basis. Schlossman failed to appear at the hearing. An attorney from her firm, with no personal knowledge of the facts, submitted the case file as evidence of value of her services. Assuming, arguendo, that the case file was admissible in evidence, no evidence was submitted of the hours worked on the case and the *381respondent’s hourly rate. Accordingly, the respondent failed to prove the value of her services on a quantum meruit basis (see, Glickson v Eli Lilly & Co., 234 AD2d 416; Sparks v Barry’s Plumbing & Heating Corp., 230 AD2d 606; Ruggiero v Gross Plumbing & Heating, 226 AD2d 984). Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.